DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (WO 2019/145154 A1: figures 1-10 and paragraphs 3 and 4).
Liang teaches a mold packaging a power module (1, 2, 3), the mold comprising: an upper mold (41), a lower mold (42) and a pin supporting jig (9-illustrated in figures 7-11).  The lower mold has an injection hole (5).  The power module is packaged on the top of the composite article as illustrated in figure 8.  The power module includes a Pin-fin baseplate (1), a DBC insulation material (2) and power chips (3).  It is noted that the claims to the mold include limitations to the material being packaged or what is commonly known in the art as the preform.  Such limitations do not define the mold and are intended use recitations.  A method of packaging the power chips within an epoxy resin in the molds (41, 42) is also taught.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang taken together with Chang et al (5,144,412: figures 1A and 3A-12F and column 9, lines 52-58).
Liang discloses all claimed features except for the lower mold having the recesses to protect the pins.  The recesses in Liang are in a separate jig.
Chang et al disclose a mold for packaging pin grid arrays comprising an upper mold (186) and a lower mold (184).  The lower mold has a plurality of recesses (192) which are sized to protect the pins (196).  It is noted that the reference states that the mold is coated with a mold release agent to prevent the package from sticking to the mold.  The coating is listed as polyimide or a fluoropolymer.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Liang by placing the pin protecting recesses directly in the lower mold as disclosed by Chang et al because such was a well-known manner of positioning pin arrays in a mold to prevent the pins from being damaged or covered during the injection molding step.  One of ordinary skill in the art would expect the recesses in the mold to work at least as well as the recesses in the jig of Liang.  It is noted that the recess being of a shorter length than the pin is intended use as the pin is not a positive element of the mold claim.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (WO -154) taken together with Liang (DE 10 2018 211 718 A1: figures 13 and 14).
Liang (WO -154) discloses all claimed features except for the mold having a step on which the power module preform is placed when placing the preform in the mold.
Liang (DE -718) discloses a lower mold (51) having a step (512, 512a) for positioning the pin supporting substrate of a power module to prevent resin from getting on the bottom of the substrate.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Liang (WO -154) with the step on the lower mold as disclosed by Liang (DE -718) for the purpose of preventing resin from getting on the bottom of the substrate during the molding process.  Such was well-known and does not require the tight tolerance between substrate and mold interior wall as structure of the primary reference (WO -154).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (WO -154) taken together Chang with  as applied to claims 18 and 19 above, and further in view of Kuno et al (5,753,538: figure 1 and column 12, lines 20-30).
The previous combination discloses all claimed features except for the application of vacuum before the injection of resin.
Kuno et al disclose applying vacuum to the inside of the molding cavity to remove residual air, moisture and gases generated during the feeding of the resin to avoid voids and defective parts caused by the air, moisture and gases in the interior and exterior of the resin-sealed parts.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Liang (WO -154) by applying vacuum to the molding cavity to avoid product defects caused by residual air, moisture or gases in the molding cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/23/2022